DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 39-45, directed to a method, non-elected without traverse.  Accordingly, claims 39-45 have been cancelled.

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Choi et al. (US 2016/0209874, “Choi”) in view of Lettow et al. (US 2011/0088931, “Lettow”), do not disclose or suggest: A display device, comprising: a flexible module including a display panel; an adhesive film disposed on one surface of the flexible module; support plates disposed on the adhesive film; a first anti-adhesive film pattern disposed between each of the support plates and the adhesive film; a first lower film pattern disposed between the first anti-adhesive film pattern and each of the support plates; a second anti-adhesive film pattern disposed between each of the support plates and the adhesive film and spaced apart from the first anti-adhesive film pattern, and a second lower film pattern disposed between the second anti-adhesive film pattern and each of the support plates and separated from the first lower film pattern, wherein: each of the support plates includes a metal material; each of the first anti-adhesive film pattern and the second anti-adhesive film pattern includes a metal material; each of the first anti-adhesive film pattern and the second anti-adhesive film pattern has a thickness in a range of 100 nm to 1000 nm; and each of the first anti-adhesive film pattern and the second anti-adhesive film pattern is disposed on the adhesive film and is separated from each of the first lower film pattern and the second lower film pattern in a folding state.	The closest prior art of record, Choi, teaches a flexible or bendable display device (Fig. 3, [0019]) comprising an adhesive film on a surface of a flexible module (e.g., Fig. 3, adhesive films 310, 320, [0061]) and having support surfaces under the adhesive film or films (Fig. 3, layers 110, 120, [0057]; see also discussion of outer support films in the multilayer film of Lettow, below). Choi describes, at a bending site, the inclusion of semi-fixed adhesive materials that permit bending and flexibility at the bending site ([0060], [0061], including have a stress relief portion, [0019], [0032], [0033]).	Choi fails to specifically teach that the stress relief portion includes a metal component and the thickness of the layers. Modified Choi further fails to specifically teach the inclusion of lower anti-adhesion films between the support plates and the adhesive layers, and lower pattern layers between the support plates and the anti-adhesive films. While secondary reference Lettow teaches generally that multilayer coatings may be included in order to provide a device or area of a device with various properties, including, e.g., bending, moisture resistance, barrier properties, conductivity and the like ([e.g., [0096] – [0098]), Lettow does not provide sufficient teaching to enable the ordinarily skilled artisan to arrive at the presently claimed invention. Particularly Lettow does not teach the way that the lower pattern layers, anti-adhesive layers, adhesive layers, and support plates interact with one another on bending of the device (i.e., how they would or should release from one another and in what specific order). As Applicant argues in the Remarks of 5/29/22, modified Choi fails to teach an anti-adhesion film and adhesive film that separate from the lower patterned film on bending in combination with the remaining film layers in the claimed order. The Examiner has found no teaching in the prior art that would have made such a construction, in combination with the remaining claimed features, obvious to the person of ordinary skill in the art at the time of filing. Therefore, one of ordinary skill in the art at the time of filing would not have found it obvious to have created the claimed display device.	The combination of elements as set forth in the independent claims 1 and 25 and dependent claims 2-24 and 26-38 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782